Case 0:20-mc-61696-AOV Document 29 Entered on FLSD Docket 07/30/2021 Page 1 of 19




                               UNITED STATES DISTRICT COURT
                               SOUTHERN DISTRICT OF FLORIDA

                              CASE NO. 20-MC-61696-SMITH/VALLE

   IN RE ENGLAND/BAHAMAS,
   Application of Richard A. Hayward and Susan J. Heath
   for an Order Pursuant to 28 U.S.C. § 1782 to Conduct
   Discovery for Use in a Foreign Proceeding.


                      ORDER ON MOTION TO QUASH § 1782 SUBPOENA
                         AND MOTION FOR PROTECTIVE ORDER

          THIS CAUSE is before the Court upon Patricia Bloom’s: (i) Motion for Protective Order

   (ECF No. 10) (the “Motion for Protective Order”); and (ii) Motion to Quash Subpoena Issued

   Upon Ex Parte Application Pursuant to 28 U.S.C. § 1782 (ECF No. 11) (the “Motion to Quash”)

   (together, the “Motions”). United States District Judge Rodney Smith referred this action to the

   undersigned for appropriate resolution. (ECF No. 5). The undersigned has carefully reviewed the

   Motions, all supporting and opposing submissions, the record in this case, and applicable law. For

   the reasons set forth below, the Motion to Quash is DENIED and the Motion for Protective Order

   is GRANTED IN PART.

                                       I.     BACKGROUND

          On August 21, 2020, Richard A. Hayward and Susan J. Heath, individually and on behalf

   of certain other beneficiaries of the Lydhurst Settlement, 1 the 1993 Lydhurst Settlement, and the

   Dunmaglass Settlement (the “Applicants”), commenced their Ex Parte Application for an order

   pursuant to 28 U.S.C. § 1782 for issuance of a subpoena for Patricia Bloom’s deposition in




   1
      All capitalized terms not otherwise defined herein are defined as set forth in the
   § 1782 Application. See generally (ECF No. 1)
Case 0:20-mc-61696-AOV Document 29 Entered on FLSD Docket 07/30/2021 Page 2 of 19




   connection with a prospective claim against the Estate of Sir Jack Hayward 2 (“the Estate”). See

   generally (ECF No. 1) (the “§ 1782 Application”).        According to the § 1782 Application,

   Applicants intend to initiate a proceeding in England or the Bahamas against the Estate of their

   father, Sir Jack. (ECF No. 1 at 1). In that contemplated proceeding, Applicants will seek specific

   performance by the Executrix of the Estate of written agreements made by Sir Jack in three letters

   (the “2007 Letters”) to pay the maintenance and operating expenses of two UK land estates (the

   Lydhurst and Dunmaglass estates, hereafter the “Properties”). 3 Although the Estate is being

   administered in the Bahamas, the Executrix of the Estate—Sir Jack’s long-time partner, Patricia

   Ruth Bloom—is a United States citizen who resides in this District, in Broward County, Florida.

   Id. In aid of Applicants’ contemplated foreign proceeding, Applicants sought an order from this

   Court authorizing them to take the deposition of Ms. Bloom, who allegedly has personal

   knowledge of the 2007 Letters underlying Applicants’ prospective claim and Sir Jack’s

   performance and nonperformance under those contracts. See generally (ECF No. 1).

          On September 8, 2020, the undersigned granted the § 1782 Application. (ECF No. 6). In

   granting the § 1782 Application, the undersigned concluded that “Applicants ha[d] demonstrated

   grounds for relief under 28 U.S.C. § l782 [and were] authorized to serve a subpoena for deposition

   testimony upon Patricia Ruth Bloom, and to depose Ms. Bloom on the Topics and issues set forth

   in the Application, which are relevant to the governing law, the proper forum, and the merits of



   2
     Sir Jack Arnold Hayward (“Sir Jack”) was an English businessman, property developer,
   philanthropist and president of English football club Wolverhampton Wanderers (the “Wolves”).
   https://en.wikipedia.org/wiki/Jack Hayward (last visited July 29, 2021); see also the § 1782
   Application (ECF No. 1). Sir Jack died in 2015.
   3
     The Properties are owned by different trusts settled by Sir Jack. (ECF No. 11 at 3). According
   to Ms. Bloom, Applicants appear to be the beneficiaries of these trusts, which Ms. Bloom describes
   as “Land Trusts.” (ECF Nos. 11 at 3). Applicants argue they are parties to the 2007 Letters and
   are seeking specific performance of those contracts. (ECF No. 22 at 7).

                                                   2
Case 0:20-mc-61696-AOV Document 29 Entered on FLSD Docket 07/30/2021 Page 3 of 19




   the claim for specific performance of contractual undertakings that Applicants intend to assert in

   the contemplated foreign proceeding.” Id. at 2-3.

           On September 30, 2020, Ms. Bloom moved to quash the subpoena pursuant to Rule 45 of

   the Federal Rules of Civil Procedure, arguing that Applicants did not satisfy § 1782’s statutory

   requirements nor the discretionary factors set forth in Intel Corporation v. Advanced Micro

   Devices, Inc., 542 U.S. 241 (2004). 4 See generally (ECF No. 11). Ms. Bloom simultaneously

   filed the Motion for Protective Order seeking to limit the scope discovery and areas of inquiry for

   the § 1782 deposition. See generally (ECF No. 10). Both Motions have been extensively litigated 5

   and are ripe for adjudication. 6




   4
    The parties agreed to postpone Ms. Bloom’s deposition pending ruling by the Court on the
   Motion to Quash. (ECF No. 11 at 2 n.2).
   5
     The Motions include several declarations and underlying documentary materials spanning
   hundreds of pages. See (ECF Nos. 10, 11, 22, 26, 27).
   6
     As an initial matter, there is a split of authority in this District on whether a motion to quash a
   third-party subpoena under § 1782 is a non-dispositive, pretrial matter. Compare In re Victoria,
   LLC, No. 18-MC-21202, 2018 WL 11229127, at *3 (S.D. Fla. Dec. 26, 2018) (compiling case law
   to conclude that magistrate judge has jurisdiction to issue an order on a motion to quash a § 1782
   subpoena) with In re da Costa Pinto, No. 17-MC-22784, 2018 WL 6620905, at *4-5 (S.D. Fla.
   Aug. 27, 2018) (recognizing that courts are split on the issue and favoring a report and
   recommendation “in an abundance of caution”), report and recommendation adopted, 2018 WL
   6620132 (S.D. Fla. Oct. 23, 2018); In re Emergency Ex Parte Application of Godfrey, No. 17-CV-
   21631, 2018 WL 1863749, at *6-7 (S.D. Fla. Feb. 22, 2018), report and recommendation adopted
   sub nom. In re Godfrey, 2018 WL 1859344 (S.D. Fla. Mar. 15, 2018) (same). To date, the Eleventh
   Circuit has declined to rule on this jurisdictional issue and has instead found that a party who fails
   to timely object has waived any challenge to the referral of a § 1782 application to the magistrate
   judge. Weber v. Finker, 554 F.3d 1379, 1385 (11th Cir. 2009). Here, there has been no objection
   to the referral of this matter to the undersigned for “appropriate disposition.” (ECF No. 5).
   Moreover, absent binding precedent and given the parties’ aggressive litigation record, the
   undersigned finds that in the interest of efficient case management, the Motions should be handled
   by order pursuant to 28 U.S.C. § 636(b)(1)(A). The parties’ right to challenge or otherwise appeal
   this Order in accordance with the Federal Rules of Civil Procedure remains intact.


                                                     3
Case 0:20-mc-61696-AOV Document 29 Entered on FLSD Docket 07/30/2021 Page 4 of 19




                                       II.     MOTION TO QUASH

           A.      Section 1782 Application

          In granting the § 1782 Application, this Court implicitly recognized that § 1782 allows a

   District Court to assist in the discovery phase of a civil or criminal proceeding in a foreign or

   international tribunal. See generally (ECF No. 6). Pursuant to the § 1782 Application, Applicants

   sought and were granted authority to issue and serve a subpoena on Ms. Bloom. Id. Pursuant to

   § 1782, a District Court has the authority to grant an application for judicial assistance if the

   following statutory requirements are met:

          (1) the person from whom discovery is sought must reside or be found in the district
          of the district court ruling on the application for assistance; (2) the request must
          seek evidence which is either the testimony or statement of a person or the
          production of a document or other thing; (3) the evidence must be for use in a
          proceeding in a foreign or international tribunal; and (4) the request must be made
          by an interested person.

   28 U.S.C. § 1782 (emphasis added). When these requirements are met, § 1782(a) “authorizes, but

   does not require, a federal district court to provide assistance.” In re Pons, No. 19-MC-23236,

   2020 WL 1860908, at *2 (S.D. Fla. Apr. 13, 2020), aff’d sub nom. Pons v. AMKE Registered

   Agents, LLC, 835 F. App’x 465 (11th Cir. 2020) (citing Intel Corp. v. Advanced Micro Devices,

   Inc., 542 U.S. 241, 264, (2004)). “[A] district court is not required to grant a § 1782(a) discovery

   application simply because it has the authority to do so.” In re Kivisto, 521 F. App’x 886, 888

   (11th Cir. 2013) (citing Intel, 542 U.S. at 264)).

          Once the § 1782 statutory requirements are met, the District Court considers the following

   discretionary factors:

                (1) whether the person from whom discovery is sought is a participant in the
                foreign proceeding . . . ;(2) the nature of the foreign tribunal, the character of the
                proceedings underway abroad, and the receptivity of the foreign government or
                the court or agency abroad to U.S. federal-court judicial assistance; (3) whether
                the § 1782(a) request conceals an attempt to circumvent foreign proof-gathering


                                                        4
Case 0:20-mc-61696-AOV Document 29 Entered on FLSD Docket 07/30/2021 Page 5 of 19




              restrictions or other policies of a foreign country or the United States; and
              (4) whether the request is otherwise unduly intrusive or burdensome.

   Victoria, LLC v. Likhtenfeld, 791 F. App’x 810, 817 (11th Cir. 2019) (quoting Intel, 542 U.S. at

   264-65); In re Kivisto, 521 F. App’x at 888 (same). The District Court also may consider whether

   the application contains unduly intrusive or burdensome requests, is made in bad faith, for the

   purpose of harassment, or is part of a fishing expedition. Victoria, 791 F. App’x at 817; In re

   Kivisto, 521 F. App’x at 888.

         B. Rule 45 Motion to Quash

          Rule 45 of the Federal Rules of Civil Procedure governs motions to quash subpoenas. The

   Rule permits a court to modify or quash a subpoena where, among other things, it “subjects a

   person to undue burden” or implicates the “disclosure of privileged or protected matter, if no

   exception or waiver applies[.]” Fed. R. Civ. P. 45(d)(3)(A). Moreover, a motion to quash a

   subpoena issued under § 1782 is left to the discretion of the court, which is undisturbed unless the

   court makes a clear error of judgment or applies the wrong legal standard. Victoria, 791 F. App’x

   at 815 (citation omitted).

         C. The § 1782 Application Satisfies the Statutory Requirements

          In the Motion to Quash, Ms. Bloom argues that Applicants do not satisfy the third and

   fourth statutory requirements for relief under § 1782 because Applicants are not “interested

   persons” and the contemplated claim is too “speculative” with only a “tenuous” connection

   between Ms. Bloom’s testimony and the claim. See (ECF No. 11 at 8-11). According to

   Ms. Bloom, the § 1782 Application was improperly procured through incomplete information,

   conclusory statements, misrepresentations, and speculation, including a declaration of Edward

   Hall, Applicants’ UK attorney, regarding the contemplated claim. Id. at 3, 5-6.




                                                    5
Case 0:20-mc-61696-AOV Document 29 Entered on FLSD Docket 07/30/2021 Page 6 of 19




          1. Applicants are “interested persons”

          Ms. Bloom argues that Applicants have not satisfied the “interested persons” element of

   § 1782 because Applicants have not shown they have standing to bring the contemplated claim for

   specific performance in England or the Bahamas. Id. at 8-9. At the crux of this argument is the

   relationship between Applicants, the 2007 Letters, and the Properties. According to Ms. Bloom,

   although Applicants are beneficiaries of the Land Trusts, they do not have a right of payment or

   standing to bring claims against the Estate on behalf of the Land Trusts. Id. at 8. Ms. Bloom

   argues that payment under the 2007 Letters belongs to the Land Trusts, not Applicants. Id. In

   response to the Motion to Quash, Applicants argue that they have standing to bring their claim for

   specific performance. (ECF No. 22 at 6). More specifically, Applicants assert that they “are

   parties to contracts, and they are seeking to enforce those contracts by an order for specific

   performance.” 7 Id. at 7. Applicants further assert that “challenges to an applicant’s standing to

   bring the foreign proceeding is an issue for the foreign tribunal and not the district court evaluating

   the appropriateness of relief under [§] 1782.” Id.

          Based on the record before the Court and the relevant law, the undersigned finds that a

   determination of Applicants’ standing in a potential suit (whether filed in England or the Bahamas)

   delves into the underlying merits of the claims, which is not for this Court to consider under § 1782.

   See, e.g., Application of Consorcio Ecuatoriano de Telecomunicaciones S.A. v. JAS Forwarding


   7
     In support of their arguments, Applicants submitted a legal opinion of Nicholas Caddick, QC,
   regarding, among other things, the Applicants’ rights to enforce the equitable remedy of specific
   performance. See generally (ECF No. 22-2). In response, Ms. Bloom asserts that this declaration
   and other “new” submissions should be stricken as they improperly introduce new grounds and
   evidentiary support for the § 1782 Application. (ECF No. 27 at 4-7) (also discussing declarations
   of Stephen Green and Edward Hall). Other than her summary request to strike the declarations,
   Ms. Bloom does not provide support for her request. Thus, the undersigned will consider all of
   the submissions filed in these proceedings, which are responsive to Ms. Bloom’s arguments in the
   Motion to Quash.


                                                     6
Case 0:20-mc-61696-AOV Document 29 Entered on FLSD Docket 07/30/2021 Page 7 of 19




   (USA), Inc., 747 F.3d 1262 (11th Cir. 2014) (emphasizing that appeal of district court denial of a

   motion to quash a subpoena issued under § 1782 was not about the underlying disputed issues).

   Indeed, guided by the Eleventh Circuit’s directive in Consorcio, this Court has no occasion to

   address “whether any other underlying dispute among the parties and related persons has merit,”

   as these disputes will likely be resolved in the foreign tribunal. Application of Consorcio, 747 F.3d

   at 1268. Thus, the undersigned will not address the underlying merit of whether Applicants have

   standing to pursue their contemplated claims abroad.

          Moreover, to qualify as an “interested person” under § 1782, Applicants need only show

   that they have a “reasonable interest in obtaining judicial assistance.” Intel, 542 U.S. at 256. An

   application under § 1782 “plainly reaches beyond the universe of persons designated ‘litigant.’”

   Id. Here, the parties agree that Applicants are trust beneficiaries and parties to the 2007 Letters.

   See (ECF No. 11 at 8 n.4, 9). 8 Accordingly, Applicants have satisfied this statutory requirement

   of being an “interested person.” See e.g., Matter of de Leon, No. 19-MC-0197 (TSC), 2020 WL

   1047742, at *1 (D.D.C. Mar. 4, 2020) (approving § 1782 subpoenas to a beneficiary of an estate

   who sought discovery to determine the value of estate assets); In re Pimenta, 942 F. Supp. 2d 1282,

   1284 (S.D. Fla. 2013), adhered to sub nom. In re de Melo Pimenta, No. 12-MC-24043, 2013 WL

   12157798 (S.D. Fla. Aug. 20, 2013) (permitting discovery under § 1782 to applicants who asserted

   they needed discovery to contest a will in Brazil).

          2. Evidence for use in a proceeding in a foreign or international tribunal

          Ms. Bloom also argues that Applicants failed to establish that Ms. Bloom’s anticipated

   testimony will be used in a foreign proceeding. See generally (ECF No. 11 at 9-11). In challenging


   8
     See also (ECF No. 11-1 at 7-8) (Ms. Bloom’s declaration describing the 2007 “undertakings” as
   being the result of a family dispute where the beneficiaries of a family trust (and the Applicants in
   particular) were willing to offer a release only in exchange for Sir Jack’s agreement to undertake
   the maintenance and repair costs of the Properties).

                                                    7
Case 0:20-mc-61696-AOV Document 29 Entered on FLSD Docket 07/30/2021 Page 8 of 19




   this statutory requirement, Ms. Bloom makes several arguments. First, Ms. Bloom alleges that

   Applicants have failed to demonstrate that the contemplated claim is “anything but speculative,”

   and have failed to provide concrete representations about when the proceedings will be filed. Id.

   at 11. Ms. Bloom also argues that Applicants have failed to address the effect of any delay upon

   the viability of their “contemplated” claim, including whether the claim is time-barred by the

   statute of limitations. Id. Ms. Bloom further argues that Applicants knowingly waived the claims

   against the Estate in a November 2015 letter agreement where “Applicants procured [Ms.]

   Bloom’s cooperation in yet another trust dispute . . . by expressly denying any intent to assert any

   claims against the Estate.” Id. Next, Ms. Bloom asserts that many of the 14 Topics listed in the

   subpoena: (i) are unrelated to the purported claim; (ii) improperly delve into confidential or

   privileged Estate-related matters; and (iii) are efforts to gain leverage against Ms. Bloom and

   remove her as a beneficiary of a 1993 Trust. Id. at 12-13. Lastly, Ms. Bloom argues that her lay

   testimony regarding jurisdiction and applicable law would not be considered by foreign courts. Id.

   at 13. In response, Applicants dispute Ms. Bloom’s assertions and reiterate that these are all issues

   for the foreign tribunal to consider, not this Court. 9 (ECF No. 22 at 10).

          Courts have transitioned from a narrow interpretation of the “for use in a foreign

   proceeding” requirement of § 1782, to a far more liberal construction. Indeed, the Supreme Court

   has interpreted the 1964 and 1996 amendments to § 1782 as providing great leniency in the District

   Courts’ discretion to grant § 1782 applications when evaluating the requirement of “for use in a



   9
     Applicants also responded to the merits of each argument. See (ECF No. 22 at 8-12). The Court
   will not, however, conduct a detailed analysis of the merits, which the undersigned agrees will
   ultimately be determined by the foreign tribunal. Rather, the undersigned focuses primarily on
   fostering the twin aims of the statute: providing an efficient means of assistance to participants in
   international litigation and encouraging foreign countries to provide reciprocal assistance to our
   courts. In re Pimenta, 942 F. Supp. 2d at 1289.


                                                     8
Case 0:20-mc-61696-AOV Document 29 Entered on FLSD Docket 07/30/2021 Page 9 of 19




   foreign proceeding.” 10 See Intel, 542 U.S. at 248-49. As well, the Eleventh Circuit and courts in

   this District have further held that § 1782 “does not purport to impose a requirement that a foreign

   proceeding be at a certain stage prior to discovery being granted.” In re NRC Holding, Ltd.,

   No. 14-MC-61962, 2015 WL 541770, at *2 (S.D. Fla. Feb. 10, 2015) (citing to Eleventh Circuit

   holding in Consorcio, which affirmed the district court’s decision to grant a § 1782 discovery

   request where that application was made before the applicant commenced litigation in the foreign

   tribunal, finding that the foreign proceedings were within “reasonable contemplation”).          In

   Consorcio, the Eleventh Circuit explained that for a proceeding to be within “reasonable

   contemplation,” “[t]he future proceeding[] must be more than speculative . . . and a ‘district court

   must insist on reliable indications of the likelihood that proceeding[] will be instituted within a

   reasonable time.’” 747 F.3d at 1270 (citing In re Letter Request from the Crown Prosecution Serv.

   of the UK, 870 F.2d 686, 691 (D.C. Cir. 1989) (Ginsburg, J.) (describing the “decisive” question

   as whether there was “sufficient indication that a proceeding in court would eventuate in which

   the evidence gathered can be weighed impartially”).

          Here, Applicants have submitted sufficient evidence in support of the § 1782 Application.

   More specifically, the § 1782 Application included: (i) extensive background regarding the

   historical framework underlying the parties’ current dispute (see generally ECF No. 1);

   (ii) documentary evidence regarding the 2007 Letters and the Deed of Release and Indemnity


   10
      In Intel, the Supreme Court rejected the prior view that § 1782 applies only when foreign
   proceedings are “pending” or “imminent.” Id. at 259 (rejecting the Second Circuit’s interpretation,
   expressed in In re Ishihara Chem. Co., 251 F.3d 120, 125 (2d Cir. 2001), that “imminent” means
   “very likely to occur and very soon to occur”). Rather, the Supreme Court determined that § 1782
   requires only that such proceeding be within reasonable contemplation. Id. at 259 (citation
   omitted); Hans Smit, International Litigation under the United States Code, 65 Colum. L. Rev.
   1015, 1026 (1965) (“It is not necessary . . . for the [adjudicative] proceeding to be pending at the
   time the evidence is sought, but only that the evidence is eventually to be used in such a
   proceeding.”)


                                                    9
Case 0:20-mc-61696-AOV Document 29 Entered on FLSD Docket 07/30/2021 Page 10 of 19




   (ECF Nos. 1-1 to 1-5); (iii) a declaration of attorney Hall that, among other things, presents a

   theory of relief wherein Applicants intend to seek specific performance against the Estate pursuant

   to the 2007 Letters (ECF No. 1-6); and (iv) a draft statement of claim that has been circulated to

   Ms. Bloom’s counsel (ECF No. 1-6 at 7-18). In addition, Applicants supplemented the § 1782

   Application with additional declarations and email correspondence. See generally (ECF No. 22-

   1) (declaration from attorney Stephen M.C. Green); (ECF No. 22-2) (declaration from attorney

   Nicholas Caddick); (ECF No. 22-3) (email communications from Ms. Bloom on behalf of Sir Jack

   to numerous individuals); (ECF No. 26-1) (supplemental declaration of attorney Hall). Moreover,

   in the supplemental materials, attorney Hall declares that it is Applicants’ intention to “bring the

   [foreign] proceeding within 90 days of obtaining Ms. Bloom’s discovery.” (ECF No. 26-1 at 3).

          Against this evidence and without determining the merits of the contemplated claim (which

   is best left to the foreign court), the undersigned finds that Applicants have submitted a facially

   legitimate and sufficiently detailed explanation that they are “interested persons” who intend to

   commence a civil action in England or the Bahamas within a reasonable time.               See, e.g.,

   Application of Consorcio, 747 F.3d at 1270-71 (concluding that applicants had satisfied the prima

   facie requirements of § 1782 where they submitted “reliable indications,” including audits,

   memorandums of law, and declarations); see also Intel, 542 U.S. 259 (rejecting the requirement

   that foreign proceeding be imminent or pending). Accordingly, Applicants have met the statutory

   requirements to obtain discovery under § 1782. 11



   11
     The undersigned is also unpersuaded that the § 1782 Application is a pretext to intimidate or
   harass Ms. Bloom. (ECF No. 11 at 2, 6, 13). On the contrary, the materials supporting the
   § 1782 Application and the subsequent filings by the parties (including a lengthy declaration by
   Ms. Bloom (ECF No. 11-1)) demonstrate a history of contested litigation between the Applicants,
   Ms. Bloom, and other family members, spanning many years, which includes this most recent
   § 1782 Application.


                                                   10
Case 0:20-mc-61696-AOV Document 29 Entered on FLSD Docket 07/30/2021 Page 11 of 19




          D. The Discretionary Intel Factors Weigh in Favor of Applicants

           Once the statutory requirements are met, as here, District Courts look to the four Intel

   factors to evaluate a subpoena issued under § 1782. In re Pons, 2020 WL 1860908, at *8 (citing

   In re Clerici, 481 F.3d 1324, 1334 (11th Cir. 2007)). Ms. Bloom argues that, even if the statutory

   requirements of § 1782 are satisfied, the discretionary factors set forth in Intel weigh against granting the

   § 1782 Application and support quashing the subpoena for her deposition. (ECF No. 11 at 4, 13-18).

   Here, Ms. Bloom challenges the first, third, and fourth Intel factors. (ECF No. 11 at 14-18).

             1. First Factor: Participation in a Foreign Proceeding

           When a person from whom discovery is sought is a participant in the foreign proceeding,

   the need for § 1782 assistance is not as apparent as when evidence is sought from a non-participant

   in the foreign matter. Intel, 542 U.S. at 264. Here, the parties agree that, as Executrix to the

   Estate, Ms. Bloom would be a defendant in the “contemplated proceeding,” but they disagree on

   how her potential role as a defendant affects this factor.

           Ms. Bloom, on the one hand, argues that Applicants have provided insufficient evidence

   and conclusory statements to support their proposition that Ms. Bloom’s testimony is

   determinative regarding jurisdiction and choice of law. 12 (ECF No. 11 at 15-16). Applicants, on

   the other hand, contend that it would be more practical and efficient for Applicants to avail

   themselves of § 1782 to obtain discovery because: (i) a foreign proceeding has yet to be initiated;

   (ii) Ms. Bloom resides in Florida and not in England or the Bahamas; and (iii) it is unclear how a

   foreign tribunal could enforce a potential pre-suit discovery order against Ms. Bloom.

   (ECF No. 22 at 14).




   12
      Ms. Bloom also challenges attorney Hall’s declaration on this factor as “barebones” and
   “conclusory.” (ECF No. 11 at 16).


                                                        11
Case 0:20-mc-61696-AOV Document 29 Entered on FLSD Docket 07/30/2021 Page 12 of 19




          The undersigned finds that although Ms. Bloom’s role as a potential defendant in a foreign

   proceeding is not dispositive of the first factor, it nonetheless weighs in favor of Applicants. Here,

   it remains unclear whether a foreign tribunal could enforce a pre-suit discovery order against

   Ms. Bloom, who resides in this District. See, e.g., In re Clerici, 481 F.3d at 1334-35 (concluding

   that first Intel factor did not favor respondent because Panamanian court could not enforce its

   order against a respondent living in the United States); see also In re Godfrey, 2018 WL 1863749,

   at *8 (“participation in the foreign proceedings does not automatically foreclose § 1782 aid where

   there has been noncompliance with discovery obligation) (citation omitted). Moreover, the first

   factor is related to the third factor discussed below (regarding the foreign tribunal’s ability to

   order pretrial discovery, which the parties dispute).         Accordingly, based on the factual

   circumstances of this case and the uncertainty surrounding the availability and enforcement of

   pretrial discovery in a foreign tribunal (whether in England or the Bahamas), the first Intel factor

   weighs in favor of Applicants. 13

          2. Third Factor: Circumvention of Foreign Proof-Gathering Restrictions

          The third Intel factor considers whether the § 1782 request “attempt[s] to circumvent

   foreign proof-gathering limits or other policies of a foreign country or the United States.” Intel,

   542 U.S. at 264-65. “Although courts need not determine if an applicant has exhausted its

   discovery attempts abroad, ‘a perception that an applicant has ‘side-stepped’ less-than-favorable


   13
     Although Ms. Bloom does not challenge the second Intel factor (i.e., receptivity of discovery by
   foreign tribunal), the undersigned briefly addresses it for completeness. Case law suggests that
   both England and the Bahamas are receptive to § 1782 discovery, including deposition testimony.
   See, e.g., In re Novoship (UK) Ltd., No. 20-MC-60876, 2020 WL 3286308, at *3 (S.D. Fla. June
   18, 2020) (noting that § 1782 is routinely used to obtain evidence for proceedings in the United
   Kingdom); In re Application of Strand Invs. Ltd., No. 09-CIV-21985, 2009 WL 2225536, at *1
   (S.D. Fla. July 24, 2009) (granting § 1782 application for deposition and documents as “the
   requested discovery would likely not meet procedural roadblocks in the Bahamas”). Accordingly,
   the second Intel factor weighs in favor of Applicants.


                                                     12
Case 0:20-mc-61696-AOV Document 29 Entered on FLSD Docket 07/30/2021 Page 13 of 19




   discovery rules by resorting immediately to § 1782 can be a factor in a court’s analysis.” In re

   Application of MTS Bank, No. 17-MC-21545, 2017 WL 3276879, at *11 (S.D. Fla. Aug. 1, 2017)

   (citation omitted).

          Ms. Bloom argues that in filing their initial Application, Applicants did not address

   whether Bahamian or UK law allows for oral depositions prior to commencement of an action.

   (ECF No. 11 at 17). According to Ms. Bloom, in the UK for example, a court order is necessary

   for pre-suit discovery. 14 Id. In response, Applicants assert that the relevant question for this

   factor is not whether the foreign jurisdiction has rules and procedures that allow the specific type

   of discovery, but rather whether the jurisdiction restricts parties from using evidence obtained

   through other lawful means. (ECF No. 22 at 16).

          In weighing this factor, case law suggest that “a district court should be vigilant against a

   petitioner’s attempt to ‘replace a foreign decision with one by a U.S. court.’” In re MTS Bank,

   2017 WL 3276879, at *11 (citations omitted). Nonetheless, the fact that the requested discovery

   would not be discoverable in the foreign proceeding is not enough to convert the § 1782

   application into an attempt to circumvent the foreign rules. Id. Here, although neither England

   nor the Bahamas appear to facilitate fact-gathering through pre-suit discovery, the undersigned is

   unaware of any authority to support the conclusion that either jurisdiction would prohibit parties

   from obtaining and using deposition testimony obtained elsewhere. 15 See, e.g., In re MTS Bank,

   2017 WL 3276879, at *11 (concluding that third Intel factor weighed in favor of applicants where

   district court was unaware of any restrictions by Russian courts in proof-gathering procedures



   14
     Ms. Bloom asserts that this Court erroneously granted the initial § 1782 Application without
   consideration of this third factor, which supports quashing of the subpoena. (ECF No. 11 at 17).
   15
     In reply, without reference to any authority, Ms. Bloom summarily asserts that the transcript of
   her deposition would be inadmissible in the foreign jurisdictions. (ECF No. 27 at 10 n.13).


                                                    13
Case 0:20-mc-61696-AOV Document 29 Entered on FLSD Docket 07/30/2021 Page 14 of 19




   that would prohibit applicant from obtaining and introducing § 1782 discovery). Indeed, as noted

   above, other courts in this District have granted § 1782 applications for discovery to be used in

   the UK noting that § 1782 “is routinely used to obtain evidence for proceedings in that country.”

   In re Novoship, 2020 WL 3286308, at *3. Accordingly, the third Intel factor weighs in favor of

   Applicants.

            3. Fourth Factor: Overbroad and Unduly Burdensome Discovery

          The fourth Intel factor is whether an application contains “unduly intrusive or burdensome

   requests,” is “made in bad faith, for the purpose of harassment,” or is part of a “fishing

   expedition.” In re Kivisto, 521 F. App’x at 888 (citations omitted). Ms. Bloom filed a separate

   Motion for Protective Order, which is discussed further below. Nevertheless, in the Motion to

   Quash with regard to the fourth factor, Ms. Bloom generally argues that the subpoena is “intrusive

   and unduly burdensome.” (ECF No. 11 at 17-18). Applicants dispute that the subpoena is

   overbroad, noting that Applicants seek to take only one deposition of Ms. Bloom (without a

   request for documents) on 14 Topics about which Applicants assert Ms. Bloom has personal

   knowledge. (ECF No. 22 at 17-19).

          For the reasons set forth more fully below in discussing the Motion for Protective Order,

   the undesigned finds that the discovery requests are not unduly intrusive or burdensome.

   Accordingly, the fourth Intel factor weighs in favor of Applicants.

          In sum, the undersigned finds that Ms. Bloom has not presented persuasive evidence to

   quash the § 1782 subpoena. More specifically, Applicants have satisfied the § 1782 statutory

   requirements and the Intel discretionary factors weigh in their favor. Accordingly, Ms. Bloom’s

   Motion to Quash is denied.




                                                   14
Case 0:20-mc-61696-AOV Document 29 Entered on FLSD Docket 07/30/2021 Page 15 of 19




                           III.   MOTION FOR PROTECTIVE ORDER

          A. Discovery and Protective Orders Generally

          Federal Rule of Civil Procedure 26(b)(1) allows parties to “obtain discovery regarding any

   nonprivileged matter that is relevant to any party’s claim or defense.” Fed. R. Civ. P. 26(b). 16 The

   scope of discovery, however, is not limitless. A party opposing discovery “must show either that

   the requested discovery: (i) does not come within the broad scope of relevance defined under

   Rule 26; or (ii) is of such marginal relevance that the potential harm occasioned by discovery

   would far outweigh the ordinary presumption in favor of discovery.” Arnstein & Lehr LLP v.

   Etkin & Co., Inc., No. 15-CV-62703, 2016 WL 11501337, at *4 (S.D. Fla. Nov. 23, 2016).

   Moreover, under Rule 26(c)(1), “any person from whom discovery is sought may move for a

   protective order . . . to protect a party or person from annoyance, embarrassment, oppression or

   undue burden or expense.” Fed. R. Civ. P. 26(c)(1). If the party seeking a protective order

   demonstrates “good cause,” a court may issue a protective order providing a variety of remedies,

   such as precluding the discovery altogether or “specifying terms . . . for the disclosure of

   discovery.” Fed. R. Civ. P. 26(c)(1)(A)-(B). “Good cause” has been defined as a “sound basis or

   legitimate need to take judicial action.” In re Alexander Grant & Co. Litig., 820 F.2d 352, 356

   (11th Cir. 1987).

          Here, in addition to seeking to quash the § 1782 subpoena, Ms. Bloom has filed a Motion

   for Protective Order to limit the areas of inquiry for the deposition. See generally (ECF No. 10).

   Ms. Bloom generally challenges the relevancy of the 14 Topics listed in the § 1782 subpoena


   16
      More specifically, discovery should be proportional to the needs of the case, considering the
   importance of the issues at stake in the action, the amount in controversy, the parties’ relative
   access to relevant information, the parties’ resources, the importance of the discovery in resolving
   the issues, and whether the burden or expense of the proposed discovery outweighs its likely
   benefit. Fed. R. Civ. P. 26(b)(1). Information within this scope of discovery need not be admissible
   in evidence to be discoverable. Id.

                                                    15
Case 0:20-mc-61696-AOV Document 29 Entered on FLSD Docket 07/30/2021 Page 16 of 19




   (ECF No. 1-6 at 4) and further seeks to limit the deposition to: (i) testimony in her individual

   capacity (versus as Executrix of the Estate); and (ii) only four hours due to her advanced age. 17

   (ECF No. 10 at 9-10). The Court considers each of the arguments in turn.

            B. Topics 1 and 218

            (i)     Sir Jack’s financial troubles in 2007; and

            (ii)    the behavior of Sir Jack in 2007, which his children and grandchildren perceived
                    to be irrational and which gave rise to the family dispute regarding Wolves.

            Based on a review of the record, the undersigned finds that these Topics may be relevant

   to the context in which the 2007 Letters were negotiated, the terms of the 2007 Letters, and the

   factors that may have influenced Sir Jack’s performance or non-performance under the contracts.

   Without determining the merits of the claims or defenses, these Topics fall within the broad scope

   of relevant discovery.

            C. Topic 3

            The series of negotiations and undertakings made to resolve the family dispute over the
            disposition of the ownership interest in Wolves.

            Ms. Bloom disputes that there is “any link” between her and the negotiations referenced in

   this Topic. Id. at 6. Nevertheless, she includes reference and details regarding the 2007 Letters in

   her declaration. See generally (ECF No. 11-1). Thus, Ms. Bloom’s own statements undermine

   her arguments. Accordingly, this Topic is proper and seeks relevant information.

            D. Topics 4, 5, and 6

            (iv) where the various contracts were negotiated and executed;

            (v) the location of the lawyers who drafted the contracts and who were involved in the
            negotiations; and

   17
        Ms. Bloom is 86 years old.
   18
     Ms. Bloom characterizes Topics 1 through 11 as seeking information in her individual capacity.
   (ECF No. 10 at 5).


                                                    16
Case 0:20-mc-61696-AOV Document 29 Entered on FLSD Docket 07/30/2021 Page 17 of 19




          (vi) the identities (and locations) to the witnesses to the contracts and other evidence.

          Ms. Bloom argues that these topics have no bearing on jurisdiction and choice of law, but

   are in bad faith and meant to harass. (ECF No. 10 at 7-8). Without deciding the merits of the

   parties’ positions, the undersigned finds that the Topics fall within the broad scope of discovery.

          That said, the Court finds that these Topics should be clarified. First, in Topic 4, the phrase

   “various contracts” is limited to the 2007 Letters. Further, the clause “other evidence” in Topic 6

   is deleted as vague and overbroad. As amended by the Court, Topics 4, 5, and 6 are proper and

   within the broad scope of discovery.

          E. Topics 7 through 11

          (vii) the location of Sir Jack during the negotiations;

          (viii) the location(s) where the performance of the contracts was contemplated and
          made;

          (ix) how the payments were made or procured to be made by Sir Jack, including
          (1) details of the bank accounts through which payments were routed and (2) the
          removal of sums from the Weydon Trust (of which Sir Jack was not a beneficiary) to
          finance such payments;

          (x) Sir Jack’s performance under the Contracts; and

          (xi) Whether a particular forum or country’s law was contemplated at the time the
          Contracts were negotiated.

          Ms. Bloom objects to these topics asserting that Applicants where present for the

   negotiation of the 2007 Letters, so they or their counsel would presumably have knowledge on

   these issues. Id. at 8. She also asserts that she was not Sir Jack’s “surrogate nor contractual proxy.”

   Id. Ms. Bloom further asserts that the request regarding the “Weydon Trust” is not relevant to the

   contemplated claim. Id.

          First, whether the Applicants were present for the negotiation of the 2007 Letters does not



                                                     17
Case 0:20-mc-61696-AOV Document 29 Entered on FLSD Docket 07/30/2021 Page 18 of 19




   bar discovery from Ms. Bloom. Moreover, the mention of a different trust (i.e., Weydon Trust)

   not previously defined in the filings, will not bar discovery given that there are numerous trusts

   and contracts among the parties and this is but one that may relate to the claims and defenses at

   issue. Accordingly, these Topics are proper and within the broad scope of discovery.

          F. Topics 12, 13, and 1419

          (xii) how the subject of liability to perform the Contracts has been dealt with by
          Ms. Bloom after the death of Sir Jack, including any efforts undertaken to investigate,
          verify, and agree upon sums due;

          (xiii) the assets and liabilities of Sir Jack’s estate, including the estate accounts
          showing the assets that have been realized and remain to be realized, the liabilities that
          have been satisfied, and what, if any, distributions have been made;

          (xiv) the fact that between 2016 and 2018 negotiations occurred between English
          solicitors for Ms. Bloom and English solicitors for Applicants in which the liability to
          make payment and its details and quantum were dealt with between the parties.

          The contemplated proceedings involve an alleged claim for specific performance pursuant

   to the 2007 Letters against the Estate of Sir Jack. As Executrix of the Estate, Ms. Bloom’s

   understanding of the Estate’s obligations (if any) are relevant to the claims at issue. To the extent

   that these requests call for disclosure of confidential information, the parties may enter into a

   confidentiality order. Lastly, any concerns regarding disclosure of privileged information may be

   preserved through a proper objection during the deposition and, if necessary, court intervention

   upon an appropriate motion filed before the Court. Accordingly, these Topics as Executrix are

   proper for a deposition.

          G. Other Limitations to the Deposition

          As amended by the Court, the deposition Topics are proper. Moreover, based upon

   Applicant’s agreement, Ms. Bloom’s deposition may be conducted via Zoom (or other remote


   19
     According to Ms. Bloom, these topics concern her capacity as the Executrix of the Estate.
   (ECF No. 10 at 9).

                                                    18
Case 0:20-mc-61696-AOV Document 29 Entered on FLSD Docket 07/30/2021 Page 19 of 19




   video options) and can proceed (if necessary) on two separate days, for a total of seven hours.

   (ECF No. 24 at 10-11). Barring agreement of the parties or further Court order on this issue,

   Ms. Bloom’s deposition must proceed within 30 days from the date of this Order.

                                        IV.     CONCLUSION

          For the reasons set forth above, Ms. Bloom has failed to establish that the

   § 1782 Application for a deposition was contrary to law. At this stage of the proceeding,

   Applicants have satisfied the statutory requirements of § 1782. The undersigned also finds that

   the discretionary Intel factors weigh in favor of permitting the requested deposition pursuant to the

   § 1782 Application. Accordingly, it is hereby ORDERED AND ADJUDGED that Ms. Bloom’s

   Motion to Quash Subpoena Issued Upon Ex Parte Application Pursuant to 28 U.S.C. §1782 (ECF

   No. 11) is DENIED.

          Additionally, the undersigned finds that the deposition topics may be relevant to the

   contemplated claim and defenses and Ms. Bloom’s Motion for Protective Order (ECF No. 10) is

   GRANTED IN PART as set forth above.

               DONE AND ORDERED in Chambers in Fort Lauderdale, Florida on July 30, 2021.



                                                 __________________________________________
                                                 ALICIA O. VALLE
                                                 UNITED STATES MAGISTRATE JUDGE
   cc: U.S. District Judge Rodney Smith
       All Counsel of Record




                                                    19
